tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas jan employer_identification_number person to contact id number contact numbers uil certified mail- return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code we determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective date the revocation of your exempt status was made for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of sec_501 c and sec_1 c -1 d you did not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 c you are operated for a substantial non-exempt purpose you are operated for the benefit of private rather than public interests and your activities resulted in substantial private benefit contributions to your organization are not deductible under sec_170 of the code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours l-cr a t nanette m downing director eo examinations
